PER CURIAM.
Collins was exposed to asbestos in Massachusetts, but moved to Florida long before the onset of his resulting illness and died a citizen of this state.1 We hold that the law of Florida, rather than Massachusetts, was properly applied below to determine the measure of damages for his wrongful death. See Bishop v. Florida Specialty Paint Co., 389 So.2d 999 (Fla.1980); Proprietors Ins. Co. v. Valsecchi, 435 So.2d 290 (Fla. 3d DCA 1983), pet. for review denied, 449 So.2d 265 (Fla.1984); Harris v. Berkowitz, 433 So.2d 613 (Fla. 3d DCA 1983).
Affirmed.

. Collins died after recovering a personal injury verdict and judgment but before they were reversed. See Owens-Coming Fiberglas v. Terwilli-ger, 599 So.2d 130 (Fla. 3d DCA 1992), review denied, 613 So.2d 9 (Fla.1992).